         Case 4:20-cv-00168-BSM Document 8 Filed 05/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

GARY LEON WEBSTER                                                             PLAINTIFF

V.                          CASE NO. 4:20-CV-00168-BSM

ARKANSAS, et al.                                                          DEFENDANTS


                                         ORDER

       After de novo review of the record, including Gary Webster’s objections, United

States Magistrate Judge Joe Volpe’s recommended disposition [Doc. No. 6] is adopted, and

the complaint [Doc. No. 2] is dismissed without prejudice. Webster failed to pay the filing

fee in full. Doc. No. 5. It is certified that an in forma pauperis appeal would not be taken

in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 8th day of May, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
